
	
		I
		111th CONGRESS
		1st Session
		H. R. 1364
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Social Security Act and the Public Health
		  Service Act to provide for sex education, substance abuse treatment and
		  prevention, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 H.I.V. Education and Prevention Act of
			 2009.
		2.Flexibility in
			 use of abstinence education funds
			(a)In
			 generalSection 510 of the
			 Social Security Act (42 U.S.C. 710) is amended—
				(1)in the section
			 heading, by inserting or other sex education after
			 abstinence
			 education;
				(2)in subsection (b)
			 (1)—
					(A)by inserting
			 (A) before abstinence education; and
					(B)by inserting , or (B) other sex
			 education after out-of-wedlock; and
					(3)by adding at the
			 end of subsection (b) the following new paragraph:
					
						(3)In this subsection, the term sex
				education means education about the functional, structural, or
				behavioral aspects of human reproduction and may include education about
				abstinence or
				contraception.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to funds
			 made available for fiscal year 2010 and each fiscal year thereafter.
			3.Pilot Program to
			 combine substance abuse treatment and prevention effortsPart D of title V of the Public Health
			 Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the
			 following new section:
			
				544.Pilot Program
				to combine substance abuse treatment and prevention efforts
					(a)In
				generalThe Secretary shall
				establish a pilot program to make grants to public and nonprofit entities to
				provide the substance abuse and prevention services described in
				subsection (b).
					(b)Use of
				fundsGrants provided under
				subsection (a) may only be used to provide
				the following services:
						(1)Substance abuse
				treatment services in the form of long-term counseling.
						(2)Substance abuse
				prevention services to individuals who are less than 21 years of age.
						(3)Services that
				facilitate interaction between individuals receiving treatment for substance
				abuse and individuals described in
				paragraph (2) in a manner that enhances
				both the treatment services described in
				paragraph (1) and the prevention
				services described in
				paragraph (2).
						(c)ApplicationBefore the Secretary may make a grant to an
				entity under
				subsection (a), the entity must submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
					(d)Federal
				shareThe Federal share of
				the cost of carrying out the services described in
				subsection (b) with a grant under this
				section shall not exceed 75 percent of such cost.
					(e)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $25,000,000 for fiscal
				years 2010 through
				2014.
					.
		
